                                                      EXHIBIT 7
    Holder v. AT&T Servs., Inc., No. 3:20-cv-00310, 2020 BL 417652 (M.D. Tenn. Oct. 28, 2020), Court Opinion

Pagination
*     BL




Majority Opinion >



UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE, NASHVILLE DIVISION




                       SABRINA HOLDER, Plaintiff, v. AT&T SERVICES, INC., Defendant.


                                                  NO. 3:20-cv-00310



                                                October 28, 2020, Filed




Sabrina Holder, Plaintiff, Pro se, Whites Creek, TN.




ELI RICHARDSON, UNITED STATES DISTRICT JUDGE.


ELI RICHARDSON

MEMORANDUM OPINION AND ORDER

Sabrina Holder, a pro se Tennessee resident, filed a Complaint against AT&T Services, Inc. ("AT&T"). She has
been granted pauper status. The Original Complaint (Doc. No. 1) and two Amended Complaints (Doc. Nos. 11,
12) are before the Court for a screening under the standard for cases filed in forma pauperis. And for the
following reasons, this action will be dismissed.

I. Initial Review

The Court must dismiss this action if it is frivolous or malicious, fails to state a claim, or seeks monetary relief
against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B) . The Court also must hold pro
se pleadings to "less stringent standards than formal pleadings drafted by lawyers." Erickson v. Pardus, 551
U.S. 89 , 94 , 127 S. Ct. 2197 , 167 L. Ed. 2d 1081 (2007) (citing Estelle v. Gamble, 429 U.S. 97 , 106 , 97 S.
Ct. 285 , 50 L. Ed. 2d 251 (1976)).


                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
             Case 3:20-cv-00628 Document 20-7 Filed 02/23/21 Page 1 of 8 PageID #: 153
                                                                                                                            // PAGE 1
   Holder v. AT&T Servs., Inc., No. 3:20-cv-00310, 2020 BL 417652 (M.D. Tenn. Oct. 28, 2020), Court Opinion


A. Summary of Factual Allegations

1. First Lawsuit

Plaintiff alleges that AT&T began "illegally surveill[ing]" her in 2008 when she filed a "complaint of race
discrimination and a workman compensation claim." (Doc. No. 11 at 2 (unaltered from original).) This
surveillance allegedly took place both at work and "outside the workplace using dark tinted cars and trucks
following [Plaintiff] everywhere [she went]." ( Id.)

In 2011, Plaintiff filed suit against AT&T in this Court "for racial discrimination, harassment/retaliation and
wrongful termination." ( Id. (citing Case No. 3:11-cv-00076 [hereinafter Holder I]).) As Plaintiff points out,
Waverly Crenshaw, Jr., was a counsel of record for AT&T in Holder I before becoming a United States District
Judge. ( Id. at 5; Holder I, Doc. No. 27 (M.D. Tenn. Sept. 5, 2012) (Notice of Appearance).) District Judge Aleta
Trauger dismissed Holder I in January 2015 for Plaintiff's failure to prosecute. Holder I, Doc. No. 247 (M.D.
Tenn. Jan. 28, 2015). Plaintiff appealed, and the Sixth Circuit dismissed the appeal in December 2015. Id.,
Doc. No. 270 at 2 (M.D. Tenn. Dec. 29, 2015).

2. Surveillance Following First Lawsuit

Plaintiff alleges that AT&T has conducted surveillance of her and her family for the past several years in
retaliation for filing Holder I. (Doc. No. 11 at 2.) She attaches several supporting exhibits. ( Id. at 10-31.) She
alleges that AT&T used a private investigation company (G4S Investigations), a private investigator (Mitch
Davis of TSCM Surveillance), and various "young cohorts" to do things like wiretap her phone, track her car
using a GPS device, and follow her in vehicles from the time she leaves home until she returns. ( Id.) The
"cohorts" have posed as construction workers to take pictures using body cameras, walked by Plaintiff in
Walmart, and "walk[ed] down the street passing in front of [her] window, watching as they go by." ( Id.) On one
occasion, three young men "parked in front of [Plaintiff's] house, got out, pointed to [her] home, dressed in red
shirts and black pants, showing gang signs and dancing while the other[s] took pictures, then g[ot] back in the
car and s[at] for about 3 minutes [*2] [before] leav[ing]." ( Id.)

In May and June 2019, Plaintiff alleges several encounters with a "black [Dodge] challenger." ( Id. at 3.) On
three occasions, each about a week apart, this vehicle "blew [its] horn at [Plaintiff]," "paused at [Plaintiff's]
bedroom window," or "paused in front of [Plaintiff's] house." ( Id.) After that, Plaintiff noticed "different color
challengers, Camaros and [a] dodge charger" following her. ( Id.) Plaintiff recorded these license plate
numbers when possible. ( Id.) Without explaining the person to whom she is referring, Plaintiff also alleges that
"this individual would follow by walking past, may speak wearing body cameras." ( Id. (unaltered from original).)

On November 15, 2019, Plaintiff filed a police report "stating it was AT&T." ( Id.) The police did not follow up,
and Plaintiff alleges that she "was told if [she] think[s] it was AT&T that it was a civil matter." ( Id.)

On November 18, 2019, Plaintiff searched Google for "surveillance companies in Nashville" and called the first
result—TSCM. ( Id.) Plaintiff said she was the subject of surveillance and was told that "Mitch" would call back.
( Id.) Mitch soon called Plaintiff and told her to come talk to him and bring the license plate numbers, and "to
call the Dillon Agency because he was not surveillance." ( Id.) Plaintiff alleges that she knew Mitch was
involved at that point, because she "only told the police not Mitch regarding license plate numbers, 3 days

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 20-7 Filed 02/23/21 Page 2 of 8 PageID #: 154
                                                                                                                           // PAGE 2
    Holder v. AT&T Servs., Inc., No. 3:20-cv-00310, 2020 BL 417652 (M.D. Tenn. Oct. 28, 2020), Court Opinion



prior." ( Id.)

Plaintiff alleges that she spoke with John from the Dillon Agency, who stated that Mitch "does some work for"
AT&T. ( Id.) Mitch then admitted to working for AT&T. ( Id.) Plaintiff "immediately noticed these cars license
plates changing, some to temporary tags different from regular temporary car tags, out of state etc." ( Id.
(unaltered from original).) Plaintiff alleges that "the faces" did not change, "so [she] studied the facial
structures." ( Id.)

Plaintiff alleges that she worked through a staffing agency, and "cohorts" infiltrated the agency to watch and
sabotage her at places of employment, including through "defamation, gossip and negative job referencing." (
Id. at 3-4.) On November 18, 2019, Plaintiff started working for Phillips and noticed three "cohorts," before
being terminated with "very little training" on December 30. ( Id. at 3.) Plaintiff also alleges that she was
terminated by AIG and Change Healthcare within two months after managers did not train her or sabotaged
her. ( Id. at 4.)

On January 9, 2020, Plaintiff attended a volunteer training class for "CASA" and noticed five "cohorts." ( Id.)
Around the third class, Plaintiff took a video of the cohorts on her cell phone, and two did not return. ( Id.)
Plaintiff alleges that she "finished the class as well as they did and yet [she] was still being followed to and
from class by other cohorts." ( Id.)

On February 18, 2020, during an interview at Caterpillar, Plaintiff saw two "cohorts walk by the glass office
looking at [her]." ( Id.) She "saw two more on the first day of training." ( Id.) "[A]t the end of the week," a person
working security "who looked very familiar" told her that "he and others were working for a staffing agency" and
that "he worked for G4S." ( Id.) Through Internet research, Plaintiff [*3] found alleged connections between
G4S and AT&T. ( Id. at 4-5.)

3. EEOC Proceedings

On January 2, 2020, Plaintiff filed an EEOC Discrimination Charge against AT&T. (Doc. No. 1 at 2, 4.) She
asserted a retaliation claim under Title VII, alleging as follows: "From December 2015 and continued, I have
been retaliated and harassed for filing prior harassment charges against Respondent and the union. I[']m
unable to maintain employment because I believe the Respondent has placed me under surveillance." ( Id. at
4.) The EEOC dismissed the Charge and issued a right-to-sue letter dated January 7, 2020. (Doc. No. 11 at 9.)

4. This Lawsuit

In April 2020, Plaintiff filed the Original Complaint (Doc. No. 1), and this case was randomly assigned to Judge
Crenshaw. Judge Crenshaw granted Plaintiff pauper status and instructed her to file an Amended Complaint,
as the Original Complaint did not provide sufficient information to determine whether the case could proceed.
(Doc. No. 5.) In a subsequent Motion for an Extension of Time, Plaintiff referenced a "conflict of interest." (Doc.
No. 6 at 1.) Judge Crenshaw recused himself (Doc. No. 7), and the case was randomly reassigned to the
undersigned.

Plaintiff then filed two Amended Complaints. (Doc. Nos. 11, 12.) Liberally construing the complaints together,
the Court understands Plaintiff to be asserting the following claims:1

                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
             Case 3:20-cv-00628 Document 20-7 Filed 02/23/21 Page 3 of 8 PageID #: 155
                                                                                                                            // PAGE 3
   Holder v. AT&T Servs., Inc., No. 3:20-cv-00310, 2020 BL 417652 (M.D. Tenn. Oct. 28, 2020), Court Opinion



1. Fraud on the Court during Holder I (Doc. No. 12 at 1);

2. Title VII harassment (Doc. No. 11 at 1, 6);

3. Title VII retaliation ( id.);

4. Intrusion of solitude / constitutional right to privacy (Doc. No. 1 at 2; Doc. No. 11 at 6);

5. Tortious interference (Doc. No. 1 at 2; Doc. No. 11 at 5-6);

6. Invasion of privacy through intrusion upon seclusion (Doc. No. 1 at 2; Doc. No. 11 at 6);

7. False light invasion of privacy (Doc. No. 1 at 2);

8. Intentional infliction of emotional distress ( id.);

9. Negligent infliction of emotional distress ( id.); and

10. Defamation of character (Doc. No. 11 at 6).

Plaintiff requests monetary damages and a protective order. ( Id. at 7.)

B. Legal Standard

To determine whether the pleadings withstand screening under 28 U.S.C. § 1915(e)(2)(B) , the Court applies
the Rule 12(b)(6) standard. Hill v. Lappin, 630 F.3d 468 , 470-71 (6th Cir. 2010). The Court therefore accepts
"all well-pleaded allegations in the complaint as true, [and] 'consider[s] the factual allegations in [the] complaint
to determine if they plausibly suggest an entitlement to relief.'" Williams v. Curtin, 631 F.3d 380 , 383 (6th Cir.
2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662 , 681 , 129 S. Ct. 1937 , 173 L. Ed. 2d 868 (2009)). An
assumption of truth does not extend to allegations consisting of legal conclusions or "'naked assertion[s]'
devoid of 'further factual enhancement.'" Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544 , 557 , 127 S. Ct. 1955 , 167 L. Ed. 2d 929 (2007)).

C. Analysis

1. Fraud on the Court

The Court first addresses Plaintiff's entirely baseless claim of fraud on the court during Holder I. "Fraud on the
court refers to 'the most egregious conduct involving a corruption of the judicial process itself,'" such as "bribing
a judge, employing counsel to exert improper influence on the court, and jury tampering." Gen. Med., P.C. v.
Horizon/CMS Health Care Corp., 475 F. App'x 65 , 71 (6th Cir. 2012) (quoting 11 Charles A. Wright et al., Fed.
Prac. And Proc.§ 2870 (West 2011)). To demonstrate fraud upon the court, a party must prove, by clear and
convincing [*4] evidence, that there was "conduct: '1) on the part of an officer of the court; that 2) is directed to
the judicial machinery itself; 3) is intentionally false, willfully blind to the truth, or is in reckless disregard of the
truth; 4) is a positive averment or a concealment when one is under a duty to disclose; and 5) deceives the
court.'" Johnson v. Bell, 605 F.3d 333 , 339 (6th Cir. 2010) (quoting Carter v. Anderson, 585 F.3d 1007 , 1011-
12 (6th Cir. 2009)).

                                                          © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
            Case 3:20-cv-00628 Document 20-7 Filed 02/23/21 Page 4 of 8 PageID #: 156
                                                                                                                              // PAGE 4
   Holder v. AT&T Servs., Inc., No. 3:20-cv-00310, 2020 BL 417652 (M.D. Tenn. Oct. 28, 2020), Court Opinion



Plaintiff alleges that she "did not get along" with AT&T's attorneys during Holder I, and she filed several
motions regarding their "behavior." (Doc. No. 11 at 5.) In the memorandum and order of dismissal, Judge
Trauger noted that the four-year course of litigation included several discovery disputes and requests for
extensions. Holder I, Doc. No. 247 at 2. By the end of the case, Judge Trauger found that Plaintiff's "failure to
cooperate in discovery" had become "willful and in bad faith." Id. at 13. Judge Trauger thoroughly summarized
defense counsel's efforts to take Plaintiff's deposition and found that Plaintiff's failure to appear for a third
properly noticed deposition in violation of court orders justified dismissing the case. Id., Doc. No. 247 at 2-17.

Although Plaintiff accused AT&T's counsel of dishonesty throughout Holder I, the record reflects that both the
Magistrate Judge and Judge Trauger rejected those attacks as baseless. See Holder I, Doc. No. 247 at 4 n.1;
id. at 9-10 & n.3. Indeed, Judge Trauger could not have been more clear in stating that the "accusations of
misconduct by the defendants' counsel are without evidentiary support." Id. at 15.

The Court concludes that Plaintiff's renewed allegations of misconduct add nothing to those previously rejected
by Judge Trauger. Because Plaintiff has not plausibly alleged that counsel engaged in fraud on the court
during Holder I, this claim will be dismissed is frivolous.

Moreover, Plaintiff demonstrates clear disrespect for this Court and Chief Judge Crenshaw by alleging that
Judge Crenshaw "would find ways to thwart the litigation process and dismiss" this case, and by stating that
she is "concerned about [Judge Crenshaw's] influence behind the scenes." (Doc. No. 11 at 5.) Plaintiff has not
credibly alleged any action of concern by Judge Crenshaw—who is not involved in this case—or any other
Judge of this Court. Plaintiff is cautioned against making any future unfounded accusations regarding this
Court. Plaintiff does not have to like every (or even any) decision this Court makes, and she is entitled to her
own opinion. But Plaintiff is not entitled to level, in court filings, whatever accusations she wishes to make
irrespective of whether they have any support whatsoever.

2. Title VII

As to Title VII, Plaintiff alleges that AT&T retaliated against her, over the past several years, for filing Holder I.
"Title VII's antiretaliation provision extend[s] to former employees." E.E.O.C. v. SunDance Rehab. Corp., 466
F.3d 490 , 500 (6th Cir. 2006) (citing Robinson v. Shell Oil Co., 519 U.S. 337 , 339 , 117 S. Ct. 843 , 136 L.
Ed. 2d 808 (1997)). To state a Title VII retaliation claim, Plaintiff must allege "that: (1) she engaged in activity
protected under Title VII; (2) [AT&T] knew that she exercised her protected rights; [*5] (3) an adverse
employment action was subsequently taken against her; and (4) [Plaintiff's] protected activity was the but-for
cause of the adverse employment action." Kenney v. Aspen Tech., Inc., 965 F.3d 443 , 448 (6th Cir. 2020)
(citing Laster v. City of Kalamazoo, 746 F.3d 714 , 730-31 (6th Cir. 2014)).

Here, Plaintiff satisfied the first two elements by filing and litigating Holder I, a suit asserting claims against
AT&T under Title VII. But Plaintiff's allegations are too implausible to establish elements three and four.

To satisfy the third element, a plaintiff must allege "that a 'reasonable employee would have found the
employer's challenged action materially adverse,' or in other words, that the challenged action 'might have
dissuaded a reasonable worker from making or supporting a charge of discrimination.'" Queen v. City of
Bowling Green, Ky., 956 F.3d 893 , 903 (6th Cir. 2020) (quoting Burlington N. & Santa Fe Ry. Co. v. White,


                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
               Case 3:20-cv-00628 Document 20-7 Filed 02/23/21 Page 5 of 8 PageID #: 157
                                                                                                                           // PAGE 5
   Holder v. AT&T Servs., Inc., No. 3:20-cv-00310, 2020 BL 417652 (M.D. Tenn. Oct. 28, 2020), Court Opinion



548 U.S. 53 , 68 , 126 S. Ct. 2405 , 165 L. Ed. 2d 345 (2006)).

Plaintiff alleges that AT&T targeted her with a years-long campaign of harassment, surveillance, and economic
sabotage. And upon infiltrating the staffing agency Plaintiff uses to find work, Plaintiff alleges, AT&T's "cohorts"
"carr[ied] out acts of defamation, gossip and negative job referencing causing the employer to terminate
[Plaintiff's] job through blacklisting." (Doc. No. 11 at 2.) While sabotaging a former employee's future economic
prospects may form the basis of a retaliation claim, see Taylor v. Geithner, 703 F.3d 328 , 339 (6th Cir. 2013)
(citing Abbott v. Crown Motor Corp., 348 F.3d 537 , 543 (6th Cir. 2003)), Plaintiff's allegations do not "provide
the factual context that would render them plausible and thus entitle them to a presumption of trust at this
stage in the litigation." See Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365 , 374 (6th Cir. 2011)
(citations omitted).

Determining plausibility is "a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense." Iqbal, 556 U.S. at 679 (citation omitted). Plaintiff's allegations clearly reflect
the belief that, on several specific occasions, individuals have been watching or following Plaintiff at the behest
of AT&T—some disguised as construction workers, some posing as co-workers at places of employment,
some simply walking by at the store or at home. However, Plaintiff does not supply enough concrete factual
allegations to elevate that dubious belief above the plausibility threshold. See Marshall v. Staffieri, No. 3:09-
CV-448-S, [2009 BL 170338], 2009 U.S. Dist. LEXIS 69958 , [2009 BL 170338], 2009 WL 2476556 , at *2
(W.D. Ky. Aug. 11, 2009) (citations omitted) (finding allegations that are the product of "delusional or paranoid
thinking" to be "implausible"); see also Iqbal, 556 U.S. at 683 (quoting Twombly, 550 U.S. at 570 ) ("He would
need to allege more by way of factual content to 'nudg[e]' his claim . . . 'across the line from conceivable to
plausible.'")

In sum, Plaintiff's allegations that AT&T orchestrated a prolonged surveillance campaign against her in
retaliation for filing Holder I are "conclusory and bare," so they are not entitled "to the presumption of truth."
Ctr. for Bio-Ethical Reform, 648 F.3d at 374 (citing Iqbal, 556 U.S. at 681 ); see also Cooney v. Rossiter, 583
F.3d 967 , 971 (7th Cir. 2009) (explaining that "paranoid pro se litigation" that "alleg[es] a vast, encompassing
conspiracy" "must meet a high standard of plausibility"). Accordingly, [*6] Plaintiff does not state a plausible
Title VII claim against AT&T.

3. Constitutional Right to Privacy

Plaintiff also asserts a claim for "intrusion of solitude / constitutional right to privacy." This claim faces the same
plausibility problems as the Title VII claims discussed above. Additionally, Plaintiff has not established a basis
for the Court to consider a direct constitutional claim against AT&T under either of the two methods for doing
so: Bivens and 42 U.S.C. § 1983 .

"In Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, the Supreme Court created a
private right of action for damages against federal officers who are alleged to have violated a citizen's
constitutional rights." Marie v. Am. Red Cross, 771 F.3d 344 , 364 (6th Cir. 2014) (citing Bivens, 403 U.S. 388 ,
397 , 91 S. Ct. 1999 , 29 L. Ed. 2d 619 (1971)). Here, regardless of their plausibility, Plaintiff's allegations do
not reflect that AT&T was acting under color of federal law. Moreover, "it is well established that Bivens actions
may not be asserted against . . . private corporations." Id. at 365 (citing Corr. Servs. Corp. v. Malesko, 534

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 20-7 Filed 02/23/21 Page 6 of 8 PageID #: 158
                                                                                                                           // PAGE 6
   Holder v. AT&T Servs., Inc., No. 3:20-cv-00310, 2020 BL 417652 (M.D. Tenn. Oct. 28, 2020), Court Opinion



U.S. 61 , 70-74 , 122 S. Ct. 515 , 151 L. Ed. 2d 456 (2001)). Accordingly, Plaintiff cannot use Bivens to bring a
"constitutional right to privacy" claim against AT&T.

Meanwhile, "Section 1983 provides a remedy against any person acting under color of state law for
'deprivation of any rights, privileges, or immunities secured by the Constitution and laws' of the United States."
Howell v. Father Maloney's Boys' Haven, Inc., 976 F.3d 750 , [2020 BL 378509], 2020 WL 5833246 , at *1 (6th
Cir. 2020) (quoting 42 U.S.C. § 1983 ). "Only claims against 'state actors' are eligible for relief under the
statute." Id. (citing Lugar v. Edmondson Oil Co., 457 U.S. 922 , 940 , 102 S. Ct. 2744 , 73 L. Ed. 2d 482
(1982)). This requirement "typically excludes private parties from the statute's reach." Rudd v. City of Norton
Shores, Mich., F.3d , [2020 BL 385737], 2020 U.S. App. LEXIS 31700 , [2020 BL 385737], 2020 WL
5905062 , at *5 (6th Cir. Oct. 6, 2020) (citing Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40 , 50 , 119 S. Ct.
977 , 143 L. Ed. 2d 130 (1999)). There are three exceptions whereby a plaintiff may impose liability on a
private party by fairly attributing that party's conduct to the state. See Weser v. Goodson, 965 F.3d 507 , 516
(6th Cir. 2020) (quoting Chapman v. Higbee Co., 319 F.3d 825 , 833 (6th Cir. 2003)). But Plaintiff makes no
allegations that AT&T's conduct was attributable to the state in any way, so she cannot hold AT&T liable under
Section 1983 .

4. State Law Claims

As explained above, Plaintiff fails to state a claim under federal law. The Court therefore declines to exercise
supplemental jurisdiction over Plaintiff's remaining state-law claims. 28 U.S.C. § 1367(c)(3) ("The district court[]
may decline to exercise supplemental jurisdiction over a claim . . . if [it] has dismissed all claims over which it
has original jurisdiction."); see also Moon v. Harrison Piping Supply, 465 F.3d 719 , 728 (6th Cir. 2006)
(citations omitted) ("[A] federal court that has dismissed a plaintiff's federal-law claims should not ordinarily
reach the plaintiff's state-law claims."). Accordingly, the Court will dismiss without prejudice Plaintiff's claims for
tortious interference, invasion of privacy through intrusion upon seclusion, false light invasion of privacy,
intentional infliction of emotional distress, negligent infliction of emotional distress, and defamation of
character.

II. Conclusion

For these reasons, this action is DISMISSED, and the Court CERTIFIES that any appeal in this matter [*7]
would not be taken in good faith. 28 U.S.C. § 1915(a)(3) . Plaintiff's federal-law claims are dismissed with
prejudice, and her state-law claims are dismissed without prejudice. The Court makes no representations
regarding the viability of any state law claims Plaintiff may file in state court.

IT IS SO ORDERED.

/s/ Eli Richardson

ELI RICHARDSON

UNITED STATES DISTRICT JUDGE




                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
           Case 3:20-cv-00628 Document 20-7 Filed 02/23/21 Page 7 of 8 PageID #: 159
                                                                                                                           // PAGE 7
     Holder v. AT&T Servs., Inc., No. 3:20-cv-00310, 2020 BL 417652 (M.D. Tenn. Oct. 28, 2020), Court Opinion

fn
     1

     This list of Plaintiff's apparent claims does not include Plaintiff's assertions of "Surveillance" (Doc. No. 1 at
     2), "Negative Job Reference" (Doc. No. 11 at 6), "GPS Tracking / Wiretapping" ( id.), and "Blacklisting"
     (Doc. No. 12 at 1), which the Court considers to be shorthand references to factual predicates for liability
     rather than standalone claims.




                                                         © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
             Case 3:20-cv-00628 Document 20-7 Filed 02/23/21 Page 8 of 8 PageID #: 160
                                                                                                                             // PAGE 8
